Citation Nr: 0521755	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-22 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to February 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in November 2002 and June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for bilateral hearing loss and tinnitus.

At a personal hearing held before the undersigned Veterans 
Law Judge, in June 2005, the veteran raised the issue 
regarding an increased rating for the cephalgia.  This issue 
is referred to the RO for appropriate consideration.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is due to acoustic 
trauma in service.  

2.  The veteran's bilateral tinnitus is due to acoustic 
trauma in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 
2002); 38 C.F.R. § 3.385 (2004).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

Analysis

The veteran's service medical records do not show that he 
received treatment for hearing loss during active duty.  
However, the record reflects that the veteran received 
extensive treatment for cephalalgia subsequent to exposure to 
severe artillery fire.  Post service VA and private medical 
records relate diagnoses that include bilateral hearing loss 
and otosclerosis.  The report of a September 2002 VA 
examination shows that a VA examiner considered that the 
veteran had bilateral tinnitus worse on the left.   

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his loss 
of hearing are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

A combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty of 
the truth of the fact in controversy."  See 38 U.S.C.A. 
§ 1154(b); Vanerson v. West, 12 Vet. App. 254 (1999).

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In written statements, as well as in testimony given at a 
June 2005 hearing before the undersigned VLJ at the RO, the 
veteran reported that his duties included being exposed to 
artillery fire.  Further, the veteran's service medical 
records indicate that he was exposed to artillery fire, in 
particular, records that relate to his service connected 
cephalalgia.   Still further, the veteran's discharge 
documents reflect that he received 3 battle stars and was in 
a parachute field artillery battalion.  The Board finds that 
this combat veteran's statements and testimony in regard to 
his noise exposure are credible and consistent with his 
military service.  Further, the veteran has reported 
continuity of hearing loss and tinnitus since service 
discharge.  

Private clinical records dated in May 1998 show that the 
veteran reported his service and medical history.  The 
private physician noted that the veteran's inservice 
experiences may relate to some of his left ear hearing loss.  
Further, a VA examiner in November 2002, diagnosed total 
hearing loss in the right ear and profound hearing loss in 
the left ear.  The examiner concluded that his hearing loss 
was most likely related to acoustic trauma suffered during 
World War II.  In April 2003, the RO received a statement 
from a private physician, who reported that the veteran's 
history of loud noise exposure may contribute to his hearing 
loss.  Hearing loss was confirmed by this private 
audiological examination.  There is no medical opinion 
directly to the effect that the current hearing loss is not 
related to noise exposure in service.  

While the examiners do not provide opinions regarding the 
veteran's tinnitus, considering the inservice exposure to 
artillery fire, the veteran's statements to the effect that 
he had tinnitus in service and on and off thereafter, and the 
VA examiner and private physicians' statements, service 
connection for bilateral hearing loss and tinnitus is 
warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


